Citation Nr: 1108053	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-00 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

Whether new and material evidence has been submitted to reopen a claim for service connection for posttraumatic stress disorder (PTSD), and if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	John C. Blair, Esq.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel



INTRODUCTION

The Veteran served on active service from December 1965 to December 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for PTSD was denied in an unappealed February 2004 rating decision.

2.  The evidence received since the February 2004 rating decision includes evidence that is not cumulative or redundant of that previously of record and relates to an unestablished fact necessary to substantiate the claim.

3.  The Veteran has PTSD as a result of verified in-service stressors.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  PTSD was incurred during active service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.304(f) (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010).

I.  The Claim to Reopen

A.  Legal Criteria 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The U. S. Court of Appeals for Veterans Claims (Court) recently interpreted  the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

B.  Analysis

In an unappealed rating decision dated in February 2004, the Veteran was denied service connection for PTSD.  Service connection was denied on the basis that there was no confirmed diagnosis of PTSD.

The subsequently received evidence includes private and VA psychiatric records showing treatment for psychiatric disorders including bipolar disorder.  Vet Center records also show a diagnosis of PTSD.  This evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, it is new and material.  Accordingly, reopening of the claim is in order.


II.  Service Connection for PTSD

A.  Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2010); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).

If the evidence establishes that a Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B.  Analysis

The Veteran contends that he has PTSD related to his active service.  Specifically, the Veteran reported in-service combat-related stressors including witnessing a helicopter crash, that resulted in the deaths of fellow soldiers, as well as witnessing air plane crashes while serving at the Bien Aoc Airfield in Vietnam.  The Veteran also reported that he heard "may day" distress calls come in the course of his duties as a radio operator.     

Service treatment records are negative for any evidence of a psychiatric disorder, including PTSD.  

Service personnel records confirm that the Veteran was stationed in Vietnam from February 1967 to December 1967, with the 125th Air Traffic Company.  As stated above, the Veteran contends that he witnessed a helicopter crash shortly after arriving in Vietnam as well as air plane crashes while he was stationed in Vietnam.  Records from the United States Military Assistance Command confirm that a helicopter did crash at Bien Hoa airfield in March 1967, shortly after the Veteran arrived in Vietnam.  As such, the Board finds that the incident occurred as reported by the Veteran and therefore concedes the incident as a PTSD stressor.  Thus, the instant case turns on whether the Veteran has PTSD which is related to the verified service stressor.  The Board has carefully reviewed the evidence of record and finds that the evidence for and against the claim is in equipoise.  

A January 1995 mental health clinic progress note indicates that the Veteran was currently taking Tegretol and Prozac for diagnosis of PTSD and rule out intermittent explosive disorder.

VA treatment records dated from July 2003 to May 2006 notes diagnoses and treatment for bipolar disorder and a history of intermittent explosive disorder.  

A March 2006 Vet Center intake form notes that the Veteran requested appointments for help in controlling his anger as evidenced by his wife's fear of his outbursts.  The Veteran reported extreme mood swings with anger bouts.  The evaluator noted that the Veteran avoided and minimized problems associated with Vietnam.  The Veteran reported that while in Vietnam, he was an air traffic controller and flight surveillance monitor located in Bien Hoa.  The Veteran stated that he arrived in a barrage of artillery and tactical aircraft in a hot mission and was without a weapon for two weeks.  He stated that there were daily intense attacks by helicopters and aircraft, with a daily smell of exhaust and daily artillery noise.  The Veteran stated that he witnessed an F4C jet accident in February 1967 at Bien Hoa in which the plane lost power, the pilot ejected and the chute did not open.  The Veteran also witnessed a helicopter crash in the same week and described the horrific sound of the rotors hitting the ground.  The evaluator noted that these two incidents set the stage for the Veteran's ongoing fear, apprehension and nervousness while in Saigon.  Moreover, the Veteran reported seeing numerous body bags and reported that he was in a bunker with a soldier who blew his head off with a gun.  The psychologist stated that the Veteran exceeded the cut off scores on three different psychometric assessment tools indicating positive results for PTSD.  

VA treatment records dated from March 2006 to July 2007 reflect treatment for bipolar affective disorder.

The Veteran was afforded a VA PTSD examination in August 2007.  The examiner noted that the Veteran served in a combat zone for about 10 months and that during his tour of duty, the Veteran heard of another soldier getting killed by a mortar attack, took May Day calls in his position as a radio operator, and heard horrible stories of war.  The Veteran stated that he never came under attack himself while he was in Vietnam.  After review of the claims file and thorough evaluation, the examiner stated that the Veteran met the DSM-IV stressor criterion as he was in a combat zone in Vietnam and heard first hand as a radio operator about the troops coming under fire and calling for help.  However, the examiner stated that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  Instead the examiner stated that the Veteran's symptoms were related to his diagnosis of bipolar disorder.  The examiner explained that the Veteran did not report reliving, re-experiencing, or avoidance signs or symptoms and more importantly there was no significant impairment of social or occupational functioning.  Hence, the Veteran did not meet the criteria for a diagnosis of PTSD.

VA treatment records dated from January to December 2008 note treatment for bipolar disorder 

A February 2008 letter from M.P.T., MD., notes that she performed a comprehensive psychiatric evaluation of the Veteran to provide a second opinion regarding his diagnosis of bipolar disorder.  Dr. T. stated that she conducted an hour and a half interview of the Veteran and his wife, but that no documents were provided for review in conjunction with the evaluation.  The doctor indicated that based on the interview, it was her opinion that the Veteran's DSM-IV Axis I diagnoses were bipolar disorder, most recent episode mixed; PTSD; and rule out intermittent explosive disorder.  

The Veteran was afforded another VA PTSD examination in December 2008.  The examiner noted that the Veteran had a diagnosis of bipolar disorder with a most recent episode being mixed.  The examiner noted that the Veteran had no close friends outside his family.  After a review of the file and thorough examination, the examiner provided a diagnosis of bipolar disorder in partial remission.  The examiner stated that while the Veteran did experience a confirmed combat stressor and did meet the B criterion for PTSD, he did not meet the remaining criteria necessary for a PTSD diagnosis.  The examiner noted that while Dr. T of Process Strategies did diagnose the Veteran with PTSD, along with bipolar disorder and rule out intermittent explosive disorder, the doctor did not provide a report of the evaluation and there was no indication of what symptoms the Veteran reported that met the PTSD criteria.  The examiner further commented that the Veteran's mood swings, sleep disturbances and anger outbursts were better accounted for by his bipolar I diagnosis.  

Finally, the Veteran submitted a psychological assessment from Psychological Associates of Logan, Inc., completed in August 2010.  After a thorough assessment, the examiner concluded that the Veteran was exposed to traumatic events during which he witnessed death and responded to the latter with intense fear as well as stated that he had recurrent recollections including nightmares and flashbacks.  The Veteran reported that he avoided stimuli associated with the incident, has become detached from others, and exhibited a blunted affect.  Further, the Veteran had outbursts of anger, paranoia, exaggerated startle response, and hypervigilance.  Thus, the examiner concluded that a diagnosis of chronic PTSD was warranted.  The doctor also provided a diagnosis of bipolar I disorder as the Veteran reported problems with sleeping patterns, concentration problems, memory deficiencies, hallucinations, and periods of excessive energy, impulsivity, and talkativeness.  Finally, the doctor stated that the Veteran's functioning in all domains appeared significantly deteriorated as a result of his psychological condition.  In fact, the doctor opined that the Veteran's emotionality was such that he may not be able to adequately perform in a vocational environment.  

In the Board's opinion, the evidence supportive of the Veteran's claim is in equipoise with that against the claim.  Although the VA examiners provided opinions against the claim, the Board has not found the rationale for the opinion to be more persuasive than the other competent evidence indicating that the Veteran meets the diagnostic criteria for PTSD, to include experiencing significant distress in social and occupational areas as a result of his psychiatric symptoms.  Therefore, the Board resolves reasonable doubt in the Veteran's favor and concludes that service connection is warranted for PTSD.


ORDER

New and material evidence having been submitted, reopening of the claim for service connection for PTSD is granted.

Service connection for PTSD is granted.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


